Exhibit 10.40

CERUS CORPORATION

1999 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Agreement (“Agreement”) (collectively, the “Award”), Cerus
Corporation (the “Company”) has awarded you, pursuant to its 1999 Equity
Incentive Plan (the “Plan”), the number of Restricted Stock Units as indicated
in the Grant Notice. Defined terms not explicitly defined in this Restricted
Stock Unit Agreement but defined in the Plan shall have the same definitions as
in the Plan.

The details of your Award are as follows.

1. VESTING. Subject to the limitations contained herein, your Award shall vest
as provided in the Grant Notice, provided that vesting shall cease upon the
termination of your Continuous Service. Any Restricted Stock Units that have not
vested shall be forfeited upon the termination of your Continuous Service.

2. DIVIDENDS. You shall not receive any payment or other adjustment in the
number of your Restricted Stock Units for dividends or other distributions that
may be made in respect of the shares of Common Stock to which your Restricted
Stock Units relate.

3. ISSUANCE AND DELIVERY OF STOCK CERTIFICATES. Subject to the satisfaction of
the withholding obligations set forth in Section 11 of this Agreement, and
except as set forth in Section 5 of this Agreement, (i) the Company will issue
to you those shares of the Company’s Common Stock that vested under your
Restricted Stock Units on the last scheduled vesting date indicated in your
Grant Notice, regardless of whether your Continuous Service has terminated prior
to such last scheduled vesting date, and (ii) the stock certificates (the
“Certificates”), issued in your name, representing any such vested shares of
Common Stock will be delivered to you as soon as practicable after such last
scheduled vesting date.

4. NUMBER OF SHARES. The number of Restricted Stock Units subject to your Award
may be adjusted from time to time for capitalization adjustments, as provided in
Section 13(a) of the Plan.

5. EFFECT OF CERTAIN CORPORATE TRANSACTIONS. Notwithstanding the issuance
schedule set forth in Section 3 above, if the Company consummates a transaction
or series of transactions that results in (i) any sale or other disposition of
all or substantially all of the assets of the Company that occurs over a period
of not more than twelve (12) months or (ii) any person, or more than one person
acting as a group, acquiring ownership of stock of the Company, that together
with the stock held by such person or group, constitutes more than 50% of the
total fair market value or total voting power of the stock of the Company (an
“Ownership Change”) then, (1) if your Continuous Service has not terminated as
of the effective Date of the

 

1.



--------------------------------------------------------------------------------

Ownership Change, this Award will become fully vested and all shares of Common
Stock subject to this Award shall be issued on the effective date of the
Ownership Change and (2) if your Continuous Service has terminated prior to such
date, no additional vesting acceleration will apply to this Award but all vested
shares of Common Stock subject to this Award will be issued on the effective
date of the Ownership Change. This definition of Ownership Change is intended to
conform to the definitions of “change in ownership of a corporation” and “change
in ownership of a substantial portion of a corporations assets” provided in
Treasury Regulation Sections 1.409A-3(i)(5)(v) and (vii).

6. SECURITIES LAW COMPLIANCE. You may not be issued any shares of Common Stock
under your Award unless the shares are either (i) then registered under the
Securities Act or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award must
also comply with other applicable laws and regulations governing the Award, and
you shall not receive such shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.

7. RESTRICTIVE LEGENDS. The shares of Common Stock issued under your Award shall
be endorsed with appropriate legends, if any, determined by the Company.

8. TRANSFERABILITY. Your Award is not transferable, except by will or by the
laws of descent and distribution. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of shares of Common Stock pursuant to
Section 3 of this Agreement.

9. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue such
service. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective stockholders, boards of directors, Officers or
Employees to continue any relationship that you might have as an Employee,
Director or Consultant for the Company or an Affiliate.

10. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of vested
Restricted Stock Units subject to your Award, you shall be considered an
unsecured creditor of the Company with respect to the Company’s obligation, if
any, to issue shares of Common Stock pursuant to Section 3 of this Agreement.

11. WITHHOLDING OBLIGATIONS.

(a) At the time you receive a distribution of shares of Common Stock pursuant to
your Award, or at any other time as reasonably requested by the Company, you
hereby authorize any required withholding from payroll and any other amounts
payable to you and otherwise agree to make adequate provision for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with your Award.

 

2.



--------------------------------------------------------------------------------

(b) You may elect to satisfy the tax withholding obligations of the Company
and/or any Affiliate by tendering a cash payment prior to the date determined by
the Company and/or any Affiliate. In the event that you do not elect to make
such a cash payment, the Company may, in it sole discretion, satisfy the tax
withholding obligations of the Company and/or any Affiliate by (i) withholding
from fully vested shares of Common Stock otherwise issuable to you pursuant to
your Award a number of whole shares of Common Stock having a Fair Market Value,
determined by the Company as of the date of distribution, not in excess of the
minimum amount of tax required to be withheld by law (or such lesser amount as
may be necessary to avoid variable award accounting or classification of the
Award as a liability), in compliance with any applicable legal conditions or
restrictions, and (ii) requiring you to satisfy any remaining amount of the tax
withholding obligations of the Company and/or any Affiliate by tendering a cash
payment or pursuant to Section 11(a) above.

(c) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to issue a certificate for
such shares.

12. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.

13. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

14. AMENDMENT. Nothing in this Agreement shall restrict the Company’s ability to
exercise its discretionary authority pursuant to Section 3 of the Plan;
provided, however, that no such action may, without your consent, adversely
affect your rights under your Award and this Agreement.

15. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

16. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

 

3.



--------------------------------------------------------------------------------

17. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.

 

4.